11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Casandra Renee Beaver,                       * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 17100B.

Vs. No. 11-17-00222-CR                       * April 19, 2018

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.